FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                    BILL OF COSTS
                          Court of Appeals No. 12-17-00062-CV

                                 Trial Court No. 08240-CCL-15

Larry W. Hare

Vs.

Linda Dee Longstreet
DOCUMENTS FILED                           AMOUNT      FEE PAID BY
Motion fee                                   $10.00   JAY MILLS
Clerk's record                               $74.00   STEVE STARK
Reporter's record                           $246.00   Appellant Larry W. Hare
Supreme Court chapter 51 fee                 $50.00   Stark & Groom LLP
Required Texas.gov efiling fee               $30.00   Stark & Groom LLP
Indigent                                     $25.00   Stark & Groom LLP
Filing                                      $100.00   Stark & Groom LLP
TOTAL:                                      $535.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 22nd day of January 2018, A.D.

                                                 PAM ESTES, CLERK

                                                By:_____________________________
                                                    Katrina McClenny, Chief Deputy Clerk